Citation Nr: 1734668	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the amount of apportionment, currently $150.00, of the Veteran's VA disability compensation payments should be increased. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran's spouse, Ellen Mosher, is the appellant in this case. 

The Veteran served on active duty in the United States Army from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that the Veteran's spouse filled out a pro se election form in January 2017 but also notes that she had tried to obtain representation from Veteran's service organizations but was not eligible. 


FINDINGS OF FACT

1. The Veteran and his spouse are married, but not living together. 

2. The Veteran is court ordered by the Commonwealth of Virginia to provide $826.00 in support to his spouse per month. He is not reasonably discharging his responsibility for the spouse's support. 

3. An increased apportionment of $826.00 is an undue burden on the Veteran. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits in an amount more than $150.00 a month have not been met.  38 U.S.C.A. §§ 1115 , 5307 (West 2015); 38 C.F.R. §§ 3.450 , 3.451, 3.452, 3.458 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

Typically, the Board discusses whether VA has satisfied its duties to notify and assist an appellant in substantiating a claim for VA benefits.  This appeal, however, concerns a claim for benefits under 38 U.S.C.A. Chapter 53.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2012), do not apply to claims for benefits provided under chapters other than chapter 51.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  The applicable contested claims procedures were followed in this case.  Over the course of the lengthy period on appeal, the RO has provided both the Veteran and his spouse numerous notice letters explaining VA's actions and describing the types of evidence necessary for both to support their contentions.  Furthermore, in January 2011 both parties were notified of VA's determination in the decision now on appeal, advised of the applicable law and regulations, and informed in how they might appeal that decision if desired.

VA has made numerous efforts to obtain financial information from both the Veteran and his spouse, and has afforded both the opportunity to give testimony before the RO or the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims folder; and neither the Veteran not his spouse have contended otherwise.  The Board therefore concludes that neither the Veteran nor his spouse was prejudiced by the Board's adjudication of the claim.

II. Apportionment

Compensation benefits may be apportioned on behalf of a Veteran's spouse under certain, specified circumstances.  38 U.S.C.A. § 5307.  A 'general' apportionment may be paid if the Veteran is not residing with his or her spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a 'general' apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be generally apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).  The level of payment sufficient to warrant an apportionment is not otherwise defined.  However, the Board observes that VA law provides that an additional amount of compensation may be payable for a spouse only where a Veteran is entitled to compensation at the rate of 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Board finds this to be a useful guideline for determining whether his benefit is high enough to permit a reasonable apportionment to the appellant, as his spouse. 

A 'special' apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A 'special' apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.

The Veteran is currently service-connected for PTSD and has a 100 percent rating. The Veteran currently receives $3078.11 less the $150.00 currently apportioned to his spouse. 

In July 2010, the RO granted an apportionment of $150.00 to the Veteran's spouse based on the Veteran receiving an additional amount for her as a dependent spouse as well as providing no support to his spouse. 

The Veteran's spouse seeks an increase in the apportionment amount based on the Veteran not complying with court ordered support. In the alternative, the Veteran's spouse seeks to have the Veteran's disability pay garnished in order to satisfy the court order in the Commonwealth of Virginia. 

In January 2011, the RO considered the Veteran's VA Form 21-0788 in determining whether the Veteran's spouse was entitled to an increased apportionment. At that time, the Veteran received $2823.00 in VA benefits minus the $150.00 apportioned to the spouse. The RO noted that the Veteran had $610.77 left after expenses. Additionally, the Veteran had a tax bill of $13,777.81 that he is only paying $100.00 a month on. Additionally, credit card bills were not counted in his expenses. 

The Veteran's spouse wrote a letter in January 2011 indicating that it was a hardship on her part because the Veteran refuses to pay the court ordered spousal support. The Veteran's spouse also notes that she makes around $1400.00 a month while the Veteran makes over $3100.00 a month. Furthermore, the Veteran's spouse indicated that she is have trouble paying rent, utilities and providing food for herself. 

In July 2011, the Veteran's spouse wrote a letter asking for the Veteran's disability wages to be garnished to satisfy the Court order. 

In September 2011, the Veteran's spouse wrote a letter indicating that she went to court and the Judge gave the Veteran an eight month suspended sentence to pay his legal obligations of $676.00 a month. She asked the VA to increase the Veteran's apportionment by $526.00 to cover the amount he is supposed to pay for spousal support. 

In October 2011, the Veteran's spouse submitted a letter documenting the lack of payments and noting that the Judge had increased the monthly payment to $826.00 to provide $150.00 to go to the arreages. The Veteran's spouse also made an itemized list of the months that the Veteran paid the spousal support. She also wrote that the Judge indicated that the Veteran should not have trouble paying the Court ordered payments given his income is over $3,000.00 a month. 

In December 2014, the Veteran's spouse wrote a letter asserting that the Veteran does not owe Federal taxes as they have "run out" because they were owed so many years ago. The Veteran's spouse also noted that she received a tax bill from Virginia for $4,000.00 in their names and that money has been taken out of her refund to go towards this debt. The Veteran's spouse also stated that the support payments ordered by the Court are currently $776.00. 

The Veteran's spouse also submitted an application to show cause she filed in December 2014 alleging that the Veteran is $1,156 in arrearages. 

In April 2016, the Veteran's spouse wrote a letter indicating again that the IRS had forgiven the federal back taxes and she has had several cars repossessed and she has been evicted three times based on the Veteran's lack of compliance with court-ordered payments. 

In August 2016, the Veteran's spouse wrote a letter alleging that the Veteran is $3,000.00 behind in payments and the Veteran's attorney had agreed to allow her to get more than $150.00 in an apportionment. 

First, the Board notes that under 42 U.S.C. 428(2) (A), wages cannot be garnished from VA disability payments to satisfy court orders for support. 

Second, the Board sympathizes with the Veteran's spouse's difficulty in obtaining compliance with court ordered support. However, a court support order does exist and does factor in to the Veteran's expenses when calculating a hardship. Moreover, the Veteran has significant debt and expenses that leave him with roughly $600.00 or so a month after expenses. This amount does not take in to account other debts of the Veteran including credit card debt. To impose an additional apportionment amount would be an undue burden on the Veteran. Therefore, the claim for an increase in the apportionment amount is denied. 


ORDER

The Veteran's spouse's claim for an increase in the amount of apportionment above $150.00 is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


